DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to claims filed 09/28/2021 and Applicant’s request for reconsideration of application 16/600318 filed 09/28/2021.
Claims 1-20 have been examined with this office action.

Claim Term Interpretation
Input module – [0042]  … input module 208 (e.g., a keyboard or a pointing device). 

Claim Interpretation – Method Steps
Claims 1-10 contain claims which do not positively recite the statutory class (thing or product) to which it is tied, by identifying the apparatus that accomplishes the method steps. Where it is unclear what is performing a method step, such method step it is broadly interpreted to encompass all means by which the claim limit can be performed (including a purely mental step performed by a human). If a claim limit is intended to be interpreted as being performed by a specific structural element, it must be made clear what underlying apparatus is used to perform each recited method step. Merely stating the underlying apparatus in the preamble is not sufficient. Further, if the method step is performed by software, it must be made clear that the software resides on a physical media and when read by a processor executes the method steps (all of which requires support in the specification). It is recommended that the claim be amended to clarify which method steps are performed by automatically by code and which required human decisions or action. 

Claim Interpretation - Intended Use or Intended Results
In determining patentability of an invention over the prior art, all claim limitations have been considered and interpreted as broadly as their terms reasonably allow. See MPEP § 2111. 
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988
F.2d 1181,26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Pruter, 415 F.2d 1393, 1404-05, 162 USPQ 541,550-51 (CCPA 1969). See MPEP § 2111.

All claim limitations have been considered. Additionally, all words in the claims have been considered in judging the patentability of the claims against the prior art. The following language is interpreted as not further limiting the scope of the claimed invention. See MPEP 2106 II C.
Language in a method claim that states only the intended use or intended result, but the expression does not result in a manipulative difference in the steps of the claim. Language in a system claim that states only the intended use or intended result, but does not result in a structural difference between the claimed invention and the prior art. In other words, if the prior art structure is capable of performing the intended use, then it meets the claim. Specific instances of such statements of intended use are identified within the prior art rejection as found in this office action. The examiner has attempted to identify occurrences within the prior art rejection as found in this office action. However, it is incumbent on the applicant to positively recite the claim boundaries.

Claim Interpretation - Preamble
According to MPEP 2111.02, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett- Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588,591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). Specific instances of such statements of intended use are identified within the prior art rejection as found in this office action. However, it is incumbent on the applicant to positively recite the claim boundaries. 

Claim Interpretation – “Whereby” (or “Wherein”) Clauses
Use of the phrase "whereby" or "wherein". A “whereby” or “wherein” clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim [MPEP § 2111.04]. The claims are replete with statements of intended use. The examiner has attempted to identify occurrences within the prior art rejection as found in this office action. However, it is incumbent on the applicant to positively recite the claim boundaries. 

Claim Interpretation - “Associated”, “Associating”, “Association”, “Relating”, “Relationship”, or “Related”
The applicant has used to phrase “Associated”, “Associating”, “Association”, “Relating”, “Relationship”, or “Related” throughout the claims. Claim limitations that employ these phrases between claim elements are given their broadest reasonable interpretation of “any association or relationship between said claimed elements”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shin (U.S. Patent No. 10083358) in view of Litsur (PGPub Document No. 20180374099) in view of Hecker (U.S. Patent No. 10924476). 

Claims 1-3, 5-13, and 15-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shin (U.S. Patent No. 10083358) in view of Litsur (PGPub Document No. 20180374099). 
As per claim 1, Shin teaches a computer-implemented method for facilitating processing a payment based on facial recognition (face recognition/facial image/face tracking) ([column 1, lines 52-62] [column 4, lines 33-44]), the method comprising:

obtaining, from a first camera with a first field of view (FOV), visual information associated with a payment scene which includes bodies of multiple customers (face group [Figure 4] [column 4, lines 54-61] [column 3, lines 49-57]);

analyzing, by a computer, the visual information obtained from the first camera with the first FOV to determine movements of the bodies of the multiple customers ([column 5, lines 46-50] “FIG. 8 illustrates an example of an embodiment of the Face Group Detection 530 module. When multiple faces are detected in the checkout area around the time of a checkout event, the Face Group Detection 530 module can group faces that move through the checkout area at the same time”); 

identifying, from multiple bodies included in the payment scene, a body performing a movement (checkout events) for entering the payment-initializing command based on the determined movements (face group [column 5, lines 34-57] “… When multiple faces are detected in the checkout area around the time of a checkout event, the Face Group Detection 530 module can group faces that move through the checkout area at the same time. The face group can be, for example, a family (i.e., parent with children), group of friends, or other group that can be shopping in the store together. Each group can have a transaction owner who makes the actual purchase. In this example, the face tracking event for the transaction owner is shown in SOOT. The time extent of the face tracking events for persons A, B, and C are shown in 800A, 800B, and SOOC, 
respectively”);

matching, by the computer, a face in the image obtained from the second camera with the second FOV to the identified body based on user-identification information extracted from the visual information obtained from the first camera with the first FOV ([Figure 22, element 140] [column 3, lines 44-48]); and

extracting facial information from the matched face, thereby facilitating a transaction of the payment based on the extracted facial information ([Figure 22, element 2210] [column 10, lines 49-54] The phrase “thereby facilitating a transaction of the payment based on the extracted facial information” is a statement of intend result and not a positive recitation of a functional or structural claim limit.). 	
Shin further teaches  obtaining, from a second camera with a second FOV different from the first FOV, an image comprising faces of the multiple customers ([column 11, lines 28-50] “One of ordinary skill in the art would recognize that the sets of cameras utilized for the exemplary embodiments, for example as illustrated in FIG. 4, …”).

However, Shin does not explicitly teach in response to receiving a payment-initialization command.

Litsur teaches in response to receiving a payment-initialization command ([0020] “The user computing device receives a merchant beacon device identifier broadcasted at the merchant location from the merchant beacon device and transmits the merchant beacon device identifier to the account management system”).

It would have been obvious to one skilled in the art at the time of the invention to have combined the payment initiation command as found in  Litsur with group facial recognition feature of Shin since capturing a second biometric-based factor from the user for authentication significantly improves security, since facial authentication alone can be duped by photographs placed in front of a camera where facial authentication is performed. The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, 
Shin teaches the method of claim 1, wherein the visual information associated with the payment scene comprises a video or a still image ([column 4, lines 11-23] [column 11, lines 28-50]).

As per claim 3, 
Shin teaches the method of claim 1, wherein identifying the body performing the movement comprises:	receiving timing information associated with the payment-initialization command; and	analyzing the visual information based on the received timing information ([column 3, lines 37-43]).

As per claim 5, 
Shin does not explicitly teach the claim limits.

Litsur teaches the method of claim 1, wherein the user-identification information comprises one or more of:	body posture information;	position information;	partial facial information (facial image template and/or distance between the pupils); and	apparel information ([0023-0024] [0154]).

As per claim 6, 
Shin teaches the method of claim 1, wherein matching the face to the identified body comprises:	extracting, from each face included in the image, user-identification information associated with each face (face recognition/facial image/face tracking [column 1, lines 52-62] [column 4, lines 33-44]); and	comparing the user-identification information associated with each face to the user-identification information associated with the identified body ([Figure 22, element 140] [column 3, lines 44-48]).

As per claim 7, 
Shin does not explicitly teach the claim limits.

Litsur teaches the method of claim 6, further comprising:	in response to failing to find a match or finding multiple matches between the user-identification information associated with each face and the user-identification information associated with the identified body, displaying an error message (0087-0090] “if the user computing device captures a facial image that comprises incorrect dimensions, if part or all of the user's face is occluded, or if the image is too dark or too bright, the user computing device rejects the invalid facial image and displays a request directing the user to capture a subsequent facial image).

As per claim 8, 
Shin does not explicitly teach the claim limits.

Litsur teaches the method of claim 1, further comprising:	identifying a customer based on the extracted facial information ([Figure 5, elements 230] [column 4, lin3s 62-67];	identifying an account corresponding to the identified customer ([Figure 10, elements 1050] [0156-0157]); and	completing the transaction (process the transaction) using the identified account ([0025 0058 0158 0163]).

As per claim 9, 
Shin does not explicitly teach the claim limits.

Litsur teaches the method of claim 1, wherein the payment-initialization command comprises one or more of:	a tapping on a touchscreen display;	a keystroke on a keyboard; and	a press of a physical button ([0126] “…the merchant POS device operator actuates an object on the user interface of the merchant POS device corresponding to the payment application payment option”).

As per claim 10, 
Shin does not explicitly teach the claim limits.

Litsur teaches the method of claim 1, wherein a field of view (FOV) of the first camera (be located at the entrance to capture users) is greater than a FOV of the second camera (located at the POS device) ([0073]).

As per claim 11, Shin teaches an apparatus for processing a payment based on facial recognition (face recognition/facial image/face tracking) ([column 1, lines 52-62] [column 4, lines 33-44]).

The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 1.

As per claim 12, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 2.

As per claim 13, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 3.

As per claim 15, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 5.

As per claim 16, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 6.

As per claim 17, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 7.

As per claim 18, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 8.

As per claim 19, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 9.

As per claim 20, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 10.


Claims 4 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shin (U.S. Patent No. 10083358) in view of Litsur (PGPub Document No. 20180374099) in view of Hecker (U.S. Patent No. 10924476). 
As per claim 4, 
Shin does not explicitly teach the claim limits.

Hecker teaches the method of claim 3, wherein analyzing the visual information comprises one or more of:	recognizing a posture of the body;	recognizing a movement of a portion of the body (gesturing); and	recognizing a position of the body or the portion of the body ([Figure 3, elements 31, 320, 321, and 330][column 9, lines 13-27]).

It would have been obvious to one skilled in the art at the time of the invention to have combined the security gesture authentication which includes both facial and gesture authentication as found Hecker with the facial recognition feature of Litsur since capturing a second biometric-based factor from the user for authentication significantly improves security, since facial authentication alone can be duped by photographs placed in front of a camera where facial authentication is performed. The gesture second biometric-based authentication factor significantly reduces the risk of circumventing facial-only authentication (Hecker [column 3, lines 38-44]). The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 14, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 4.


Response to Arguments 
Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection necessitated by applicant’s amendment to claims. The rejection above serves as the examiners response to the applicant’s arguments.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McDonald et al. (PGPub No. 15/826508) teaches [0039] Access to the products on the shelves of the bodega can be controlled via any of a variety of mechanisms, e.g., biometric identification of a user in front of the bodega, using visual codes, messages (which might specify a particular bodega or be geo-coded with the user's location) transmitted from user-specific devices, or any other suitable mechanism. The recognition of an item being pulled from a shelf is accomplished with one or more cameras. For example, one or more downward-facing cameras at the front and top of the bodega can capture video or still images of an item as it is being removed. In addition to capturing images of users for identification and authentication, one or more outward-facing cameras might also be used to track the activity of people in front of the bodega (including detecting that a user might be trying to access the bodega), as well as to recognize the product ( or enhance the confidence of the product recognition) as a user walks away. One or more additional cameras (e.g., one or more inward-facing cameras for each shelf in the enclosure) might also be deployed in the enclosure to provide more angles on the transaction and/or to help identify the shelf from which an item was pulled. Other types of sensors might also be used, e.g., infrared detectors. Bodegas enabled by the present disclosure can be deployed in any location that has electricity and a network connection of some kind, e.g., wireless data service. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
12/03/2021